UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2014 Commission File Number:001-33179 AEGEAN MARINE PETROLEUM NETWORK INC. (Translation of registrant's name into English) 10, Akti Kondili 185 45, Piraeus Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K/A REPORT This Amendment No. 1 to the Report on Form 6-K of Aegean Marine Petroleum Network Inc. (the "Company") originally furnished to the U.S. Securities and Exchange Commission on February 26, 2014 (the "Original Form 6-K") is being furnished solely to correct typographical errors contained in the Exhibit 2 attached to the Original Form 6-K. Attached hereto as Exhibit 2 is an amended and restated copy of the Company's consolidated financial statements relating to the Company's financial and operating results for the fourth quarter ended December 31, 2013.This Exhibit 2 replaces in its entirety the Exhibit 2 attached to the Original Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AEGEAN MARINE PETROLEUM NETWORK INC. (registrant) Dated:February 27, 2014 By: /s/ E. Nikolas Tavlarios Name: E. Nikolas Tavlarios Title: President Exhibit 2 AEGEAN MARINE PETROLEUM NETWORK INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (Expressed in thousands of U.S. dollars – except for share and per share data) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $3,503 and $2,622as of December 31, 2012 and 2013, respectively Due from related companies Inventories Prepayments and other current assets, net of allowance for doubtful accounts of $770 and $0, as of Dec 31, 2012 & 2013 Deferred tax asset - Restricted cash Total current assets FIXED ASSETS: Advances for vessels under construction and acquisitions - Advances for other fixed assets under construction Vessels, cost Vessels, accumulated depreciation ) ) Vessels' net book value Other fixed assets, net Total fixed assets OTHER NON-CURRENT ASSETS: Deferred charges, net Intangible assets Goodwill Deferred tax asset - Other non-current assets Total non-current assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings Current portion of long-term debt Trade payables to third-parties Trade payables to related companies Other payables to related companies Derivative liability 3 Accrued and other current liabilities Total current liabilities OTHER NON-CURRENT LIABILITIES: Long-term debt, net of current portion Deferred tax liability Derivative liability Other non-current liabilities Total non-current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 25,000,000 shares authorized, none issued - - Common stock, $0.01 par value; 100,000,000 shares authorized at December 31, 2012 and December 2013;48,553,038 and49,243,659 shares issued and 46,581,399 and 47,272,020 shares outstanding at December 31, 2012 andDecember 31, 2013, respectively Treasury stock, $0.01 par value; 1,971,639 shares, repurchased at December 31, 2012 and December 31, 2013, respectively ) ) Additional paid-in capital Retained earnings Total AMPNI stockholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ F-1 AEGEAN MARINE PETROLEUM NETWORK INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2011, 2 (Expressed in thousands of U.S. dollars – except for share and per share data) For the Year Ended December 31, Revenues Revenues – third-parties $ $ $ Revenues – related companies Total Revenues Cost of Revenues Cost of revenues – third-parties Cost of revenues – related companies Total Cost of Revenues Gross Profit OPERATING EXPENSES: Selling and Distribution General and Administrative Amortization of intangible assets Loss on sale of vessels, net Total operating expenses Operating income OTHER INCOME/(EXPENSE): Interest and finance costs ) ) ) Interest income 57 75 Gain on sale of subsidiary - - Foreign exchange (losses)/gains, net Other expense - ) - Total other expenses, net ) ) ) Income before provision for income taxes Income taxes ) ) Netincome Netincome attributed to non-controlling interest ) Netincome attributed to AMPNI shareholders $ $ $ F-2 AEGEAN MARINE PETROLEUM NETWORK INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2011, 2 (Expressed in thousands of U.S. dollars) For the Year Ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash (used in)/ provided by operating activities: Depreciation (Release of)/ Provision of doubtful accounts 61 ) Share-based compensation Amortization Provision for income taxes ) ) Loss on sale of vessels, net Gain on sale of subsidiary - - ) Change in fair value of derivatives ) - Other non-cash charges - ) Decrease (increase) in: Trade receivables ) Due from related companies Inventories ) ) Prepayments and other current assets ) ) ) (Decrease) increase in: Trade payables ) ) Other payables to related companies ) Accrued and other current liabilities ) Fair value of derivatives - - Increase in other non-current assets ) (1 ) ) Increase in other non-current liabilities ) Payments for dry-docking ) ) ) Net cash (used in)/ provided by operating activities ) Cash flows from investing activities: Advances for vessels under construction ) ) ) Cash payments for acquisitions, net of cash acquired - - ) Advances for vessel acquisitions ) - - Advances for other fixed assets under construction ) ) ) Purchase of intangible assets ) - - Proceeds from sale of subsidiary, net of cash surrendered - - Net proceeds from sale of vessels Purchase of other fixed assets ) ) ) Decrease in restricted cash 4 - Increase in restricted cash - ) - Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from long-term debt - Repayment of long-term debt ) ) ) Repayment of capital lease obligation ) ) ) Net change in short-term borrowings ) Repurchases of common stock ) ) - Financing costs paid ) ) ) Dividends paid to non-controlling interest - - ) Dividends paid ) ) ) Net cash provided by/ (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease)in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ F-3
